DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed October 8, 2021 (hereinafter “10/8/21 Amendment") has been entered, and fully considered.  In the 10/8/21 Amendment, claims 1, 17, 19, & 20 were amended, and claim 23 was newly added.  No claims were cancelled.  Accordingly, claims 1-23 are now pending in the application.         
3.	The 10/8/21 Amendment has overcome the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 05/12/21 (“05/12/21 Action”).
4.	New rejections under § 103 are set forth herein, necessitated by Applicant’s Amendment.  

Claim Objections
5.	Claim 17 is objected to because of the following informalities:  
	In claim 17, lines 5-6, the recitation of “the set low threshold” should instead recite --the set low flow rate-- to be consistent with the recitation of “the set low flow rate” as now recited in line 4 of the claim. 
Appropriate correction is required.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 6-9, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0099560 to Rioux et al. ("Rioux") in view of U.S. Patent Application No. 2007/0276362 to Rioux et al. (“Rioux ‘362”), and further in view of U.S. Patent Application No. 2003/0212394 to Pearson et al. (“Pearson”) and U.S. Patent Application Publication No. 2018/0263689 to Govari et al. ("Govari").
9.	Regarding claim 1, Rioux teaches a system for treatment of a target region of lung tissue, the system comprising:
a flexible shaft [elongated shaft (18) - ¶’s [0029], [0034], [0035]; FIGS. 1, 4] having… an outer diameter of no greater than 2.0 mm [see ¶[0034] (“the probe shaft 18 has… an outer diameter consistent with its intended use, typically being from 0.7 mm to 5 mm, usually from 1 mm to 4 mm”); note: the values of 0.7 mm and 1 mm taught by Rioux each fall within Applicant’s claimed range of 0 to 2.0 mm, and therefore read on this limitation.  Nonetheless, because Applicant’s claimed range and the ranges of Rioux overlap, it is further noted that it has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)], configured to extend from a channel of a bronchoscope, and advance endobronchially into an airway of the lung [Rioux teaches that probe (12) which comprises elongated shaft (18) (see also FIG. 1) is configured for entry into a lung – see ¶[0029] (“the probe 12 is configured for introduction into the body of a patient for treatment of target tissue… As used here, a vessel refers to any anatomical duct, canal, or other tube containing or conveying bodily fluid (liquid or air). Thus, the term vessel may refer to blood vessels, such as a portal vein, or air tubes, such as a bronchial tube”);  Rioux additionally teaches that probe (12) takes the form of a flexible catheter - see ¶[0029] (“Preferably, the probe 12 takes the form of a flexible catheter sized for entry in an anatomical vessel”); as such, it is the Examiner’s position that the device of Rioux is capable of being advanced endobronchially into an airway of the lung; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); it is further noted that the bronchoscope is not positively recited], wherein the flexible shaft [(18)] includes a distal portion [distal end (22) - ¶[0031]; FIGS. 1, 4] configured to be positioned in the airway of the lung at or in proximity of the target region [¶’s [0029], [0031]-[0033], [0039]];

a first electrode [electrode 32(2) - ¶’s [0038], [0039]; FIG. 4] mounted to the distal portion [(22)] [FIG. 4] and configured to be electrically connected to an ablation energy source [ablation source (13) - ¶[0028]; FIG. 1] [see also ¶[0031] (“The probe 12 further comprises one or more electrodes 32 carried by the distal end 22 of the shaft 18. The electrode 32 is coupled to the electrical connector 28 with one or more RF wires, so that RF energy can be conveyed from the RF energy source 13 to the therapeutic electrode 32, causing tissue in contact with or proximate to the electrode 32 to be treated by the RF energy”)];
a second electrode [electrode 32(3) - ¶’s [0038], [0039]; FIG. 4] mounted to the distal portion [(22)] [FIG. 4] and configured to be electrically connected to the ablation energy source [¶’s [0028], [0031]; FIG. 1]; [and]
… a conductive fluid source [fluid source (15) - ¶[0028]; FIG. 1] and a conductive fluid outlet [e.g., the distal most perfusion port (38) shown in FIG. 4 - ¶’s [0032], [0039]-[0041]; FIG. 4] on the distal portion [(22)] proximate the first electrode and distal to the obturator and distal to the second electrode [the distal-most perfusion port (38) shown in FIG. 4 is proximate the disatl-most winding of electrode 32(2), and distal to balloon (40) and second electrode 32(3)]… from which the conductive fluid flows into the airway [¶’s [0032], [0039]-[0041]].
A.	SHAFT LENGTH 
Rioux does not, however, teach that the flexible shaft [elongated shaft (18)] has:
a length of at least 105 cm.
However, and as noted above, Rioux does teach that that probe (12) which comprises elongated shaft (18) takes the form of a flexible catheter - see ¶[0029] (“Preferably, the probe 12 takes the form of a flexible catheter sized for entry in an anatomical vessel”).  
both percutaneous and non-percutaneous insertion methods [see ¶[0018] (“In one method, the treatment probe is inserted into the anatomical vessel to treat tissue (e.g., tumorous tissue) external to the vessel. In another method, the probe is introduced percutaneously into the anatomical vessel using a guiding member inserted in a central lumen of the probe”)]. 
Rioux ‘362, in a similar field of endeavor, teaches a tissue treatment system (10) comprising a delivery sheath (12) that can be advanced through an anatomical conduit such as, e.g., a bronchial tube [e.g., ¶’s [0007], [0017], and [0038] (“its operation in treating targeted tissue within the lung of a patient via the bronchial system (i.e., the system of bronchial tubes, including the primary bronchi and any of its branches)”].  
The delivery sheath (12) has a sheath body (28) in the range of from 40cm to 200cm [see ¶[0018] (“The sheath body 28 has a suitable length, typically in the range from 40 cm to 200 cm, usually from 75 cm to 120 cm. The sheath body 28 has an outside diameter consistent with its intended use, typically being from 1 mm to 5 mm, usually from 2 mm to 4 mm.”).  The delivery sheath (12) further comprises a delivery lumen (34) used to deliver ablation catheter (18), which has a length greater than the length of sheath body (28) [see ¶[0027] (“The catheter body 56 has a length greater than the length of the sheath body 28, so that the distal end 60 of the catheter body 56 can extend from the distal end 32 of the sheath body 28 when fully inserted therein”)].  Note: Applicant’s claimed length of at least 105 cm falls within the disclosed range of 40 cm to 200 cm of Rioux ‘362, and Rioux ‘362 therefore reads on this limitation. Nonetheless, because Applicant’s claimed range (at least 105 cm) and the range of Rioux ‘362 (40 cm to 200 cm) overlap, it is further noted that it has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Examiner further notes that the flexible sheath body (28) of Rioux ‘362 is likewise capable of being extended from a channel of a not positively recited], and advanced endobronchially into an airway of the lung [¶’s [0007], [0017], and [0038]].
Accordingly, and given that Rioux teaches use in an air tube such as a bronchial tube [¶[0029], contemplates both percutaneous and non-percutaneous insertion methods [¶[0018]], and clearly and unambiguously teaches that the probe (12) which comprises elongated shaft (18) takes the form of a flexible catheter [¶[0029]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rioux such that elongated shaft (18) [in the form of a flexible catheter] have a length that is in the range of from 40 cm to 200 cm [which reads on Applicant’s claimed length of at least 105 cm], since such a range was clearly recognized in the art as being typical and suitable for introduction into a bronchial tube, as clearly taught by Rioux ‘362 [see Rioux ‘362 at ¶[0018], and [¶’s [0007], [0017], and [0038]]. 
B.	FLOW CONTROL
While Rioux teaches that electrically conductive liquid exits shaft (18) via ports (38) [as noted above], and that the electrically conductive liquid is used for aiding ablation [e.g., ¶’s [0009], [0028], [0032], [0039]], the combination of Rioux and Rioux ‘362 does not teach the particulars concerning controlling the flow of the electrically conductive liquid, namely the limitations of:
a flow regulator configured to be interposed between a conductive fluid source and a conductive fluid outlet … the flow regulator being further configured to control a flow rate or a bolus quantity of a conductive fluid coming from the conductive fluid source and delivered to the conductive fluid outlet;
a controller configured to control the flow regulator and configured to receive values detected by a sensor, wherein the sensor detects values of a control parameter representative of a physical property which is at least one of: temperature (T), pressure (P), electric impedance 
wherein the controller is configured to: 
receive one or more of the values of the control parameter; 
control the flow regulator based on the one or more of the values of the control parameter, wherein controlling the flow regulator comprises executing a control cycle including:
controlling the flow regulator in a high delivery mode in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no less than a set high flow rate, or the bolus quantity of the conductive fluid delivered to the conductive fluid outlet is no less than a set high bolus quantity, and
controlling the flow regulator in a low delivery mode in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no greater than a set low flow rate smaller than the set high flow rate, or the bolus quantity of the conductive fluid delivered to the conductive fluid outlet is no greater than a set low bolus quantity smaller than the set high bolus quantity.
	Pearson, in a similar field of endeavor, teaches a tissue ablation method and apparatus [Abstract], particularly a method and apparatus that provide the benefit of treating tumors and lesions by utilizing conductivity enhancing solutions to deliver ablative electromagnetic energy to produce faster, larger and more consistent ablation volumes than by conventional means [¶[0059]].  The device of Pearson can be used to treat or ablate a tumor lesion at a tissue site that can be located in any location in various tissue including the lung [e.g., ¶’s [0060], [0142], [0159]], and the device can be positioned using a bronchial/transoral approach [¶[0066].
	More particularly, Pearson teaches: 
a flow regulator [fluid delivery device (28) - ¶’s [0063], [0064]; FIG. 3] configured to be interposed between a conductive fluid source [fluid reservoir (30) - ¶[0063]; FIG. 3] and a e.g., ¶’s [0063], [0064], [0083], [0107], [0110]];
a controller [control device or unit - ¶’s [0006], [0014], [0015], [0145], [0149], [0151]; FIG. 34] configured to control the flow regulator [(28)] and configured to receive values detected by a sensor [any of sensors (22) - ¶’s [0009], [0110], [0080], [0114]-[0117], [0120]], wherein the sensor [(22)] detects values of a control parameter representative of a physical property which is at least one of: temperature (T) [e.g., ¶’s [0010], [0080], [0117], [0120], [0141]], pressure (P), electric impedance (Z) [e.g., ¶’s [0011], [0080], [0092], [0117], [0141]], and electric conductivity (C) of material present at or in proximity of the target region of lung tissue [lung – see ¶’s [0060], [0142], [0159]];
wherein the controller is configured to: 
receive one or more of the values of the control parameter [e.g., ¶’s [0009], [0010], [0092]]; 
control the flow regulator [(28)] based on the one or more of the values of the control parameter [e.g., ¶’s [0015], [0018], [0083], [0092], [0107], and claim 15 (“said control device is operable to control the rate of liquid flow through the electrodes in response to information received from said sensor elements relating to the extent of ablation in the regions of the sensor elements”)], wherein controlling the flow regulator [(28)] comprises executing a control cycle including:
controlling the flow regulator in a high delivery mode [broadly, any mode or setting with high or increased flow, e.g., “jetting” - ¶[0083]]…, and
 e.g., “wicking” - ¶[0083]]…
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify he combination of Rioux and Rioux ‘362 to include the conductive fluid source, flow regulator, controller, and sensor(s) of Pearson, for the purpose of controlling the flow of the electrically conductive liquid delivered through the shaft (18) and ports (38) of Rioux, and more specifically to include a flow regulator configured to be interposed between a conductive fluid source and the conductive fluid outlet of Rioux, the flow regulator being further configured to control a flow rate or a bolus quantity of a conductive fluid coming from the conductive fluid source and delivered to the conductive fluid outlet; a controller configured to control the flow regulator and configured to receive values detected by a sensor, wherein the sensor detects values of a control parameter representative of a physical property which is at least one of: temperature (T), pressure (P), electric impedance (Z), and electric conductivity (C) of material present at or in proximity of the target region of lung tissue; wherein the controller is configured to: receive one or more of the values of the control parameter; control the flow regulator based on the one or more of the values of the control parameter, wherein controlling the flow regulator comprises executing a control cycle including: controlling the flow regulator in a high delivery mode, and controlling the flow regulator in a low delivery mode, as taught by Pearson, since such feedback control provides the benefit of preventing impedance rises and failures, as well as the advantage of being better able to regulate fluid flow, energy delivery power level, duty cycle, duration and other ablation-related parameters [Pearson, ¶[0092]], which helps to produce a uniform rate and extent of ablation [Pearson, ¶[0018]].
C.	MIN/MAX SET FLOW RATES 
e.g., ¶’s [0015], [0018], [0083], [0092]], and that flow can be delivered in both high and low delivery modes [e.g., “jetting” and “wicking” respectively – see ¶[0083]], the combination of Rioux, Rioux ‘362, and Pearson does not explicitly teach the minimum (or floor)/maximum (or ceiling) set flow rates of the high delivery mode and low delivery modes, respectively, namely:
controlling the flow regulator in a high delivery mode in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no less than a set high flow rate, or the bolus quantity of the conductive fluid delivered to the conductive fluid outlet is no less than a set high bolus quantity, and
controlling the flow regulator in a low delivery mode in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no greater than a set low flow rate smaller than the set high flow rate, or the bolus quantity of the conductive fluid delivered to the conductive fluid outlet is no greater than a set low bolus quantity smaller than the set high bolus quantity.
However, the use of minimum/maximum set flow rates of fluids in different modes (used during ablation) was well known in the art before the effective filing date of the claimed invention.
	As an example, Govari, in a similar field of endeavor, relates generally to an ablative medical device, and specifically to the control of parameters used during ablation performed by the device [Govari, ¶[0002]].  Particularly, Govari teaches that, during an ablation procedure, a distal end (22) of probe (20) of apparatus (12) is supplied with irrigation fluid (saline) from a pump (24) [Govari, ¶’s [0030], [0034]].  An irrigation module (56), which is under the overall control of processor (46), controls the rate of flow of the fluid from pump (24), by switching between two modes of operation of the pump [Govari, ¶[0039]].  In a first, idle mode, the pump preset before the pump is used in apparatus (12), and in one embodiment the idle rate may be set within a range of 0-6 mL/min, and the full rate may be set within a range of 6-60 mL/min [Govari, e.g., ¶[0035]].  Because each mode has an associated range, each mode also has a minimum and maximum value.  As such, in the full flow mode, for example, the flow rate would be no less than 6 mL/min (i.e., from 6-60 mL/min).  In the idle mode, the flow rate would be no greater than 6 mL/min (i.e. from 0-6 mL/min).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, and Pearson such that the controller would be configured to control the flow regulator [fluid delivery device (28)] in the high delivery mode [e.g., “jetting”] in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no less than a set high flow rate [e.g., no less than some preset flow rate selected from a range], and in the low delivery mode [e.g., “wicking”] in which the flow rate of the conductive fluid delivered to the conductive fluid outlet is no greater than a set low flow rate smaller than the set high flow rate [e.g., no greater than some preset flow rate selected from a range], since the use of flow rate value ranges for various modes of operation was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Govari.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of Rioux/Rioux ‘362/Pearson), and the results (maintaining minimum and maximum flow rates) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
10.	Regarding claim 2, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
e.g., ¶[0035]; if the high value of each range is used, for example, the set flow rate of 6 mL/min is less than half (30mL/min) of the set high flow rate (60 mL/min)], or the set low bolus quantity is less than half of the set high bolus quantity.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to use any art-recognized value for the set low flow rate and the set high flow rate (depending on clinical objectives), including values wherein the set low flow rate is less than half of the set high flow rate, as taught by Govari, since flow rate is an art-recognized result-effective variable [see, e.g., Pearson at ¶’s [0091]-[0092] and Govari at, e.g., ¶’s [0027]-[0028]], and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
11.	Regarding claim 3, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches wherein the set low flow rate is in a range of 0 to 5 ml/min [the idle rate (or set low flow rate) for pumping saline may be set within a range of 0-6 mL/min - e.g., ¶[0035]] or the set low bolus quantity is in a range of 0 to 10 ml.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to use any art-recognized value for the set low flow rate (depending on clinical objectives), including a value in a range of 0 to 5 ml/min, as taught by Govari (Govari teaches a range of 0-6 mL/min), since flow rate is an art-recognized result-effective variable [see, e.g., Pearson at ¶’s [0091]-[0092] and Govari at, e.g., ¶’s [0027]-[0028]], and it has been held In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
12.	Regarding claim 4, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches wherein the set high flow rate is in a range of 2 to 16 ml/min [the full rate (or set high flow rate) for pumping saline may be set within a range of 6-60 mL/min - e.g., ¶[0035]] or the set high bolus quantity is in a range of 0.3 to 60 ml.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to use any art-recognized value for the set high flow rate (depending on clinical objectives), including, e.g., a value of 6 mL/min as taught by Govari (which falls within the claimed range of 2 to 16 ml/min), since flow rate is an art-recognized result-effective variable [see, e.g., Pearson at ¶’s [0091]-[0092] and Govari at, e.g., ¶’s [0027]-[0028]], and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
13.	Regarding claim 6, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Pearson further teaches wherein the sensor [(22)] is configured to be positionable at the target region [e.g., ¶’s [0005], [0009], [0010], [0080], [0092]] of the lung tissue [target tissue (5’) (FIG. 12) may include lung tissue - ¶’s [0060], [0142], [0159]].
14.	Regarding claim 7, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Rioux further teaches wherein the flexible shaft [(18)] is a single flexible shaft [e.g., see FIGS. 1 & 4].
claim 8, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Pearson further teaches wherein the controller is configured to control the ablation energy source to deliver the ablation energy in a range of 20 to 200 Watts [¶[0076]].
16.	Regarding claim 9, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Pearson teaches determining an optimal time needed in the delivery of RF energy [see ¶[0143]], but does not explicitly teach wherein the controller is configured to control the ablation energy source to deliver the ablation energy for a period of 30 to 1800 seconds.
Govari, however, further teaches wherein the controller is configured to control the ablation energy source to deliver the ablation energy for a period of 30 to 1800 seconds [60 seconds - Govari, ¶[0051]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to use any art-recognized value for the ablation energy delivery duration (depending on clinical objectives), including, e.g., for 60 seconds as taught by Govari (which falls within the claimed range of 30 to 1800 seconds), since the duration of ablation energy delivery is an art-recognized result-effective variable [see, e.g., Govari at ¶[0026]], and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
17.	Regarding claim 19, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Pearson further teaches wherein the controller commands the flow regulator to maintain a temperature in a range of 60°C to 115°C [NOTE: Pearson teaches maintaining temperature at a certain level [¶[0143]], and further teaches an endpoint temperature that can be 
As such, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari so as to maintain a temperature at a temperature below a desired temperature endpoint [such as, e.g., below 70°C as taught by Pearson] during the procedure (which falls within the claimed range of between 60°C to 115°C)].   
18.	Regarding claim 20, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches determining an occurrence of a safety relevant event if the one or more of the sensed values of the control parameter are above a set over-high threshold, which is greater than said high flow rate; in response to a determination of a the safety relevant event: control the flow regulator to a very high delivery mode in which the flow rate of conductive fluid delivered to the conductive fluid outlet is at least a set very high flow rate greater than the set high flow rate [Govari, e.g., ¶’s [0057]-[0068]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to include determining an occurrence of a safety relevant event if the one or more of the sensed values of the control parameter are above a set over-high threshold, which is greater than said high flow rate; in response to a determination of a the safety relevant event: control the flow regulator to a very high delivery mode in which the flow rate of conductive fluid delivered to the conductive fluid outlet is at least a set very high flow rate greater than the set high flow rate, as taught by Govari, so as to ensure that the procedure is successfully and safely accomplished, while also minimizing/preventing tissue charring or other undesirable outcomes or side effects.   

19.	Claims 5 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rioux, Rioux ‘362, Pearson and Govari, and further in view of U.S. Patent Application Publication No. 2010/0211070 to Subramanian et al. ("Subramanian").
20.	Regarding claims 5 & 14, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Pearson teaches feedback control to better control the infusion process [see ¶[0107]], the combination of Rioux, Rioux ‘362, Pearson, and Govari does not explicitly teach wherein controlling the flow regulator further comprises repeatedly executing said control cycle (claim 5), nor wherein the controller is configured to repeat the control cycle at least twice during a same treatment session (claim 14).
Subramanian, in a similar field of endeavor, relates to an apparatus and methods for supplying fluid to an electrophysiology apparatus, and particularly a fluid supply and control apparatus (300) used to supply electrically conductive fluid (such as saline) to a catheter apparatus (100) or other electrophysiology device [¶[0032]; FIG. 1].  Subramanian further teaches that a controller (312) controls the flow rate of the conductive fluid based on received temperature data, and can employ proportional control principles, adaptive control, neural network, or fuzzy logic control principles [¶[0033]].  The flow rate during a coagulation procedure may be controlled (i.e., increased, decreased, or maintained as compared to a base flow rate) as a function of the temperature at the tip electrode and the rate of change of temperature at the tip electrode [¶[0034]].  Subramanian additionally teaches different flow rates (e.g., a low maintenance flow rate, a base flow rate, and increments thereof) and teaches cycling between the rates in unit-based increments (increases and decreases) [¶’s [0035]-[0037]; FIG. 7].
frequency of the unit-based adjustments (if necessary) may vary, and that, in one exemplary implementation, the unit-based adjustments (if necessary) will occur about every 2-5 seconds [¶[0038]; see also FIG. 9, steps F3-F5].  It is the Examiner’s position that each flow rate associated with each unit-based increment may broadly be considered a mode (i.e., a first mode has a first flow rate, a second mode has a second flow rate, etc.).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari so as to continuously adjust/execute the control cycle to alter flow rates (including increasing and decreasing the flow rates) as many times as necessary, including repeatedly (broadly, meaning more than once, or at least twice) during a procedure to ensure that the procedure is successfully and safely accomplished, while also minimizing/preventing tissue charring or other undesirable outcomes or side effects.  Further, since Pearson teaches that the control device is operable to control/modulate the rate of liquid flow responsive to sensor data [see, e.g., ¶’s [0015], [0018], [0083], [0092]], and that flow can be delivered in both high and low delivery modes [e.g., ¶[0083]], the controller and flow regulator [fluid delivery device (28)] of Rioux, Rioux ‘362, Pearson, and Govari are clearly capable of performing this function. 
21.	Regarding claims 10 & 12, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While, as noted above, Pearson teaches that the controller is configured to control the flow regulator [(28)] based on the received values of the control parameter [e.g., ¶’s [0009], [0010], [0015], [0018], [0083], [0092], [0107]], which can include temperature [e.g., ¶’s [0010], [0080], [0117], [0120], [0141]], the combination of Rioux, Rioux ‘362, Pearson, and Govari does not explicitly teach verifying if one or more of the sensed values of the control parameter claim 10), nor periodically verifying if one or more of the sensed values of the control parameter [temperature] fall below a set low threshold, and switching the flow regulator from the high delivery mode to the low delivery mode in response to the one or more sensed values of the control parameter [temperature] falling below the set low threshold (claim 12). 
Subramanian, in a similar field of endeavor, relates to an apparatus and methods for supplying fluid to an electrophysiology apparatus, and particularly a fluid supply and control apparatus (300) used to supply electrically conductive fluid (such as saline) to a catheter apparatus (100) or other electrophysiology device [¶[0032]; FIG. 1].  Subramanian further teaches that a controller (312) controls the flow rate of the conductive fluid based on received temperature data, and can employ proportional control principles, adaptive control, neural network, or fuzzy logic control principles [¶[0033]].  The flow rate during a coagulation procedure may be controlled (i.e. increased, decreased, or maintained as compared to a base flow rate) as a function of the temperature at the tip electrode and the rate of change of temperature at the tip electrode [¶[0034]].  Subramanian additionally teaches different flow rates (e.g., a low maintenance flow rate, a base flow rate, and increments thereof) and teaches cycling between the rates in unit-based increments (increases and decreases) [¶’s [0035]-[0037]; FIG. 7].
Subramanian further teaches verifying if one or more of the sensed values of the control parameter [temperature] fall below a set low threshold, and wherein said controlling the flow regulator to the low delivery mode is executed if the one or more sensed values of the control parameter [temperature] fall below the set low threshold [see ¶[0037]; FIG. 7, which teaches a decrease in flow rate at decreased temperatures].  Subramanian further teaches that this verification can be performed periodically [e.g., ¶[0038]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari so as to include verifying if one or more of the sensed values of the control parameter [temperature] fall below a set low threshold, and wherein said controlling the flow regulator to the low delivery mode is executed if the one or more sensed values of the control parameter [temperature] fall below the set low threshold, as well as performing this verification periodically, both as taught by Subramanian, since such modification amounts merely to the application of a known technique to a known device (the device of Rioux, Rioux ‘362, Pearson, and Govari), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
22.	Regarding claims 11 & 13, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
While, as noted above, Pearson teaches that the controller is configured to control the flow regulator [(28)] based on the received values of the control parameter [e.g., ¶’s [0009], [0010], [0015], [0018], [0083], [0092], [0107]], which can include temperature [e.g., ¶’s [0010], [0080], [0117], [0120], [0141]], the combination of Rioux, Rioux ‘362, Pearson, and Govari does not explicitly teach verifying if one or more sensed values of the control parameter exceed a set high threshold, and wherein said controlling the flow regulator to the high delivery mode is executed if the one or more sensed values of the control parameter exceed the set high threshold (claim 11), nor periodically verifying if one or more sensed values of the control parameter exceed a set high threshold, and switching the flow regulator from the low delivery claim 13).
Subramanian, in a similar field of endeavor, relates to an apparatus and methods for supplying fluid to an electrophysiology apparatus, and particularly a fluid supply and control apparatus (300) used to supply electrically conductive fluid (such as saline) to a catheter apparatus (100) or other electrophysiology device [¶[0032]; FIG. 1].  Subramanian further teaches that a controller (312) controls the flow rate of the conductive fluid based on received temperature data, and can employ proportional control principles, adaptive control, neural network, or fuzzy logic control principles [¶[0033]].  The flow rate during a coagulation procedure may be controlled (i.e. increased, decreased, or maintained as compared to a base flow rate) as a function of the temperature at the tip electrode and the rate of change of temperature at the tip electrode [¶[0034]].  Subramanian additionally teaches different flow rates (e.g., a low maintenance flow rate, a base flow rate, and increments thereof) and teaches cycling between the rates in unit-based increments (increases and decreases) [¶’s [0035]-[0037]; FIG. 7].
Subramanian further teaches verifying if one or more sensed values of the control parameter exceed a set high threshold, and wherein said controlling the flow regulator to the high delivery mode is executed if the one or more sensed values of the control parameter exceed the set high threshold [see ¶[0037]; FIG. 7, which teaches a unit-based increase in flow rate at increased temperatures].  Subramanian further teaches that this verification can be performed periodically [e.g., ¶[0038]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari so as to include verifying if one or more sensed values of the control parameter exceed a set high threshold, and wherein said controlling the flow regulator to the periodically, both as taught by Subramanian, since such modification amounts merely to the application of a known technique to a known device (the device of Rioux, Rioux ‘362, Pearson, and Govari), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
23.	Regarding claims 15 & 16, the combination of Rioux, Rioux ‘362, Pearson, Govari, and Subramanian teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.
	Subramanian further teaches (claim 15) wherein the controller is configured to control the flow regulator in the high delivery mode or in the low delivery mode for a respective time interval, and wherein a duration of said respective time intervals is either predetermined or determined by detection of a triggering event [see ¶[0037] – a change in temperature comprises a “triggering event,” at which time unit-based increases/decreases in flow rate will occur (see also FIG. 7); again, it is the Examiner’s position that each flow rate associated with each unit-based increment may broadly be considered a mode (i.e., a first mode has a first flow rate, a second mode has a second flow rate, etc.)].
Subramanian additionally teaches (claim 16) wherein the controller is configured to determine the duration of said respective time intervals by detection of the triggering event [see ¶[0037] – a change in temperature comprises the “triggering event” (as noted above), and at which time a time interval of operating at given flow rate will end with either a unit-based increase or decrease to a new flow rate], wherein the detection of the triggering event comprises detection that one or more values of the sensed values of the control parameter [temperature] falls below a set low threshold [see ¶[0037]; FIG. 7].
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
24.	Regarding claim 17, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
The combination of Rioux, Rioux ‘362, Pearson, and Govari does not, however, teach wherein the control cycle comprises a sub-routine including: a further step of verifying if one or more of the sensed values of the control parameter falls below or above the set low flow rate, if one or more of the sensed values of the control parameter falls below the set low threshold, within a time interval between 0.1 to 10 seconds, assigning a decreased value to the set high flow rate or to the set high bolus quantity, and repeating controlling the flow regulator to the high delivery mode using the decreased value of the set high flow rate or the decreased value of set high bolus quantity.
Subramanian, in a similar field of endeavor, relates to an apparatus and methods for supplying fluid to an electrophysiology apparatus, and particularly a fluid supply and control apparatus (300) used to supply electrically conductive fluid (such as saline) to a catheter e.g., a low maintenance flow rate, a base flow rate, and increments thereof) and teaches cycling between the rates in unit-based increments (increases and decreases) [¶’s [0035]-[0037]; FIG. 7].
Subramanian further teaches a further step of verifying if one or more of the sensed values of the control parameter [temperature] falls below or above the set low flow rate [¶[0037]], if one or more of the sensed values of the control parameter falls below the set low threshold, within a time interval between 0.1 to 10 seconds [see ¶[0038] – “2-5 seconds”], assigning a decreased value to the set high flow rate [¶[0037]; FIG. 7] or to the set high bolus quantity, and repeating controlling the flow regulator to the high delivery mode using the decreased value of the set high flow rate [¶[0037], FIGS. 7, 9] or the decreased value of set high bolus quantity.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson and Govari so as to include a further step of verifying if one or more of the sensed values of the control parameter falls below or above the set low flow rate, if one or more of the sensed values of the control parameter falls below the set low threshold, within a time interval between 0.1 to 10 seconds, assigning a decreased value to the set high flow rate or to the set high bolus quantity, and repeating controlling the flow regulator to the high delivery mode using KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
25.	Regarding claim 18, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.
The combination of Rioux, Rioux ‘362, Pearson, and Govari does not, however, teach wherein the step of controlling the flow regulator in the high delivery mode comprises: a further step of verifying if the one or more values of the control parameter falls below or above the set low threshold, in case the one or more values of the control parameter in the said further step remains above the set low threshold for a time interval between 1 to 30 seconds, assigning an increased value to the set high flow rate or to the set high bolus quantity, and repeating controlling the flow regulator to the high delivery mode using the increased value of the set high flow rate or the increased value of set high bolus quantity.
Subramanian, in a similar field of endeavor, relates to an apparatus and methods for supplying fluid to an electrophysiology apparatus, and particularly a fluid supply and control apparatus (300) used to supply electrically conductive fluid (such as saline) to a catheter apparatus (100) or other electrophysiology device [¶[0032]; FIG. 1].  Subramanian further teaches that a controller (312) controls the flow rate of the conductive fluid based on received temperature data, and can employ proportional control principles, adaptive control, neural network, or fuzzy logic control principles [¶[0033]].  The flow rate during a coagulation procedure may be controlled (i.e. increased, decreased, or maintained as compared to a base flow rate) as a function of the temperature at the tip electrode and the rate of change of temperature at the tip electrode [¶[0034]].  Subramanian additionally teaches different flow rates e.g., a low maintenance flow rate, a base flow rate, and increments thereof) and teaches cycling between the rates in unit-based increments (increases and decreases) [¶’s [0035]-[0037]; FIG. 7].
Subramanian further teaches wherein the step of controlling the flow regulator in the high delivery mode comprises: a further step of verifying if one or more values of the parameter sensed [temperature] falls below or above the set low threshold [¶[0037]], in case one or more values of the parameter sensed in the said further step remains above the set low threshold for a time interval between 1 to 30 seconds [see ¶[0038] – “2-5 seconds”], assigning an increased value to the set high flow rate [¶[0037]; FIG. 7] or to the set high bolus quantity, and repeating controlling the flow regulator to high delivery mode using the increased value of the set high flow rate [¶[0037], FIGS. 7, 9] or the increased value of set high bolus quantity.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari such that the step of controlling the flow regulator in the high delivery mode comprises: a further step of verifying if the one or more values of the control parameter falls below or above the set low threshold, in case the one or more values of the control parameter in the said further step remains above the set low threshold for a time interval between 1 to 30 seconds, assigning an increased value to the set high flow rate or to the set high bolus quantity, and repeating controlling the flow regulator to the high delivery mode using the increased value of the set high flow rate or the increased value of set high bolus quantity, all as taught by Subramanian, since such modification amounts merely to the application of a known technique to a known device (the device of Rioux, Rioux ‘362, Pearson, and Govari), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


26.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rioux, Rioux ‘362, Pearson and Govari, and further in view of U.S. Patent Application Publication No. 2019/0133668 to Barry et al. ("Barry").
27.	Regarding claims 21 & 22, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Rioux, Rioux ‘362, Pearson, and Govari, however, does not teach a suction opening at the distal portion of the flexible shaft and configured to be placed in fluid communication with a vacuum source to aspirate air from a lung volume surrounding the distal end portion of the shaft (claim 21), nor wherein the suction opening is included in the conductive fluid outlet (claim 22).  
Barry, in a similar field of endeavor, teaches an intrabronchial catheter [¶[0002]] comprising an elongated shaft [shaft (204) - ¶[0060]; FIG. 6] having a distal portion [distal section (208) - ¶[0060]; FIG. 6] including at least one distal port [port (212) -  ¶[0060]; FIG. 6].  
Barry teaches that distal port (212) serves as an aspiration port, while the catheter is coupled to a vacuum source, in order to aspirate mucus, fluids, and other debris from an airway [¶[0060]] [it is noted that vacuum source and aspiration port would also be capable of aspirating air], as well as an outlet port for the delivery of vapor during an ablation procedure [¶[0060]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to include a suction opening at the distal portion of the flexible shaft and configured to be placed in fluid communication with a vacuum source to aspirate air from a lung volume surrounding the distal end portion of the shaft, and to further have the suction opening also be included in the conductive fluid outlet, as taught by Barry, since such single lumen as both an aspiration lumen and a fluid outlet lumen, thereby avoiding the need to provide separate lumens and ports which would add to the bulk/size of the device.   
28.	Regarding claim 23, the combination of Rioux, Rioux ‘362, Pearson, and Govari teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Rioux, Rioux ‘362, Pearson, and Govari, however, does not teach 
a bronchoscope, wherein the bronchoscope includes the channel configured to receive the flexible shaft. 
	However, the use of a bronchoscope as a means to introduce an energy delivery device into branches of the airway was well known in the art before the effective filing date of the claimed invention.
	As an example, Barry, in a similar field of endeavor, teaches an intrabronchial catheter [¶[0002]], more particularly an energy delivery catheter (200) that is inserted into a working channel of a bronchoscope [see ¶[0041] (“FIG. 3 illustrates a bronchoscopic procedure in accordance with some embodiments of the present invention. FIG. 3 shows a bronchoscope 100 having a working channel into which an energy delivery catheter 200 (or another tool) is inserted. Bronchoscope 100 is inserted into a patient's lungs while the proximal portion of the energy delivery catheter 200 remains outside of the patient. Energy delivery catheter 200 is adapted to operatively couple to an energy generator 300…”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rioux, Rioux ‘362, Pearson, and Govari to include/utilize a bronchoscope, wherein the bronchoscope includes the channel configured to receive the flexible shaft, as taught by Barry, since such modification amounts merely to the application of a known airway access technique (bronchoscopy KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
29.	As noted above, the 10/8/21 Amendment has overcome the prior rejections under § 112(b).
30.	The prior rejections under § 103 has been overcome by the instant Amendment.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection based on the combination of Rioux, Rioux ‘362, Pearson, and Govari are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794